IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


NGUYEN VU,                   : No. 111 EM 2014
                             :
                Petitioner   :
                             :
                             :
           v.                :
                             :
                             :
JOSEPH H. EVERS              :
PROTHONOTARY/CLERK OF COURTS :
COURT OF COMMON PLEAS OF     :
PHILADELPHIA COUNTY,         :
                             :
                Respondent   :


                                      ORDER


PER CURIAM
      AND NOW, this 24th day of September, 2014, the “Complaint,” treated as a

Petition for Writ of Mandamus, is DENIED.